Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 04, 2020

The Court of Appeals hereby passes the following order:

A21A0464. SMITH v. THE STATE.

      Appellee having moved for remand to clarify the trial court’s order denying
Appellant’s motion for new trial and having represented that Appellant does not
oppose the motion, this Court hereby grants the motion to remand as follows:
      The case is remanded for the limited purpose of the Appellee filing a motion
to clarify the trial court’s order denying Appellant’s motion for new trial to determine
whether the trial court intended to find that Appellant’s trial counsel was deficient
with regards to the claims addressed in paragraph 4f of the order. Once the trial court
rules on the motion, the Appellant is directed to file a new Notice of Appeal in
accordance with the rules of this Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/04/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.